Citation Nr: 1430586	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 50 percent rating.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for erectile dysfunction was raised at the July 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Over the course of the entire appeal period, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, but not in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher for PTSD has been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  At his hearing, the Veteran stated that he has never applied for disability benefits from the Social Security Administration.  VA examinations were conducted in January 2011 and March 2012.  The record does not reflect that these examinations were inadequate for rating purposes.  Instead, they contain sufficient information to rate the Veteran under the applicable Diagnostic Code, and they form the basis for increasing the Veteran's rating.  

The Veteran attended a Travel Board hearing before the undersigned in July 2012.  While the bases of the prior determinations or the elements that were lacking to substantiate the claim were not specifically discussed, the Veteran was asked specific questions directed at identifying whether the Veteran had symptoms and manifestations of PTSD that met the particular schedular criteria for a higher rating, and the Veteran volunteered a detailed account of his treatment history and symptoms since service.  Consistent with Bryant, the questions and answers elicited during the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's PTSD is currently rated as 50 percent disabling.  A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

The medical and lay evidence show that the Veteran's symptoms meet those described by the 70 percent rating.  The January 2011 VA examination found that the Veteran has abnormal speech that is circumstantial and circumlocutory.  The Veteran suffers from panic attacks, and passive thoughts of death.  The examiner noted that the Veteran suffers from irritability, difficulty concentrating, and outbursts of anger, resulting in a difficulty adapting to stressful circumstances and an inability to establish and maintaining effective relationships.  

The March 2012 VA examination noted that the Veteran has a flattened affect, an inability to maintain effective relationships, and a continuing and longtime struggle with suicidal ideation (VA treatment records also show that the Veteran has discussed suicidal ideation).  The examiner stated that the Veteran has disturbances of motivation and mood.  

A June 2012 letter from a former coworker described the Veteran as having difficulties working with others.  He stated that he put the Veteran on tasks that would not have him interact with others.  The Veteran's wife described him as isolated and distant.  

At his July 2012 Travel Board hearing, the Veteran stated that his PTSD symptoms led to problems with employment.  He stated that he avoids going out in public, and has lost his temper several times with his family and with strangers.  

These symptoms are all provided for or equal to those described by the 70 percent rating, and they result in occupational and social impairment with deficiencies in most areas.  A 70 percent rating is warranted.  

A 100 percent, however, rating is not warranted.  That rating is warranted with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.  

Neither the medical nor the lay evidence shows that the Veteran's symptoms have approximated or approached those described by the 100 percent rating.  Quite simply, there is no evidence that the Veteran's current symptoms equal those described by the 100 percent rating.  

With regard to extraschedular consideration, the evidence shows that the Veteran's PTSD results in irritability, suicidal ideation, impaired impulse control, and an inability to establish and maintain effective relationships.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected major depressive disorder disability is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 70 percent disability rating, but to higher for PTSD from the date of the claim is granted.  


REMAND

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In letters to the RO and in his July 2012 hearing, the Veteran stated that he has not worked since the 1990s on account of his PTSD.  The issue of entitlement to a TDIU has thus been raised by the record, as further development is required, this claim must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Take any necessary steps to develop the claim for a TDIU, including (but not limited to) obtaining updated treatment records, obtaining any private treatment records, and obtaining an opinion as to the Veteran's employability, if deemed appropriate.  

2.  Readjudicate the appeal.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


